                                      CASE 0:18-cr-00150-DWF-HB Doc. 477 Filed 09/09/21 Page 1 of 1

                                          IN THE UNITED STATES DISTRICT COURT
                                                   FOR THE DISTRICT OF MINNESOTA

                                                       STATUS CONFERENCE
UNITED STATES OF AMERICA,                                                       COURT MINUTES
                                                                          Case Number: CR 18-150(1) DWF/HB
                                          Plaintiff,
   v.                                                              Date:                  September 9, 2021
                                                                   Court Reporter:        Lynne Krenz
Michael Hari,                                                      Courthouse:            St. Paul
                                                                   Courtroom:             via Video
                                          Defendant.               Time Commenced:        12:38 PM
                                                                   Time Concluded:         1:22 PM
                                                                   Sealed Hearing Time:   0
                                                                   Time in Court:         44 Minutes


Status Conference before Donovan W. Frank, United States District Judge, at St. Paul, Minnesota.

APPEARANCES:
   Plaintiff: Allison Ethen & Timothy Rank, Assistant U.S. Attorney
   Defendant: Shannon Elkins & James Becker,  FPD

PROCEEDINGS:
   x       Status Conference re: sentencing hearing protocol & Motion for Continuance of Sentencing or for a
           Recommendation to Attend Medical Appointments by Michael Hari. (Elkins, Shannon) (Doc. [475])


IT IS ORDERED:
   x Sentencing will proceed as scheduled on September 13, 2021 at 9:00 am.
   x Order forthcoming.



                                                                                              s/Lori Sampson
                                                                                          Signature of Courtroom Deputy




M:\templates\CR Trial - Art III wpt                                                                           Template Updated 11/29/11
